UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-7772



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TRACY R. SHIELDS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-99-170)


Submitted:   March 13, 2001                 Decided:   April 20, 2001


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tracy R. Shields, Appellant Pro Se. William Edward Fitzpatrick,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tracy R. Shields seeks to appeal the district court’s order

denying his Fed. R. Civ. P. 60(b) motion, which the court construed

as filed under 28 U.S.C.A. § 2255 (West Supp. 2000).   Even assuming

that Shields’ claim is not procedurally defaulted, a matter not

addressed by the district court and one that we do not decide, the

district court correctly held that Shields’ sentence did not

violate Apprendi v. New Jersey, 530 U.S. 466 (2000).     See United

States v. Kinter, 235 F.3d 192, 199-200 (4th Cir. 2000), pet. for

cert. filed, Feb. 13, 2001 (No. 00-8591).   Accordingly, we deny a

certificate of appealability and dismiss the appeal.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                2